FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2020

                                      No. 04-20-00389-CV

                       THE CINCINNATI INSURANCE COMPANY,
                                    Appellant

                                                v.

                                    Ronnie VILLANUEVA,
                                           Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 18-10-36490-MCV
                          Honorable Maribel Flores, Judge Presiding


                                         ORDER
       Appellant’s unopposed second motion to extend time to file the appellant’s brief is
granted. We order the appellant’s brief due December 30, 2020. Counsel is advised that no
further extensions of time will be granted absent a timely motion that: (1) demonstrates
extraordinary circumstances justifying further delay; (2) advises the court of the efforts counsel
has expended in preparing the brief; and (3) provides the court reasonable assurance that the
brief will be completed and filed by the requested extended deadline. The court does not
generally consider a heavy workload to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court